UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2013



CHARLES THOMAS CURRY,

                                            Plaintiff - Appellant,

          versus


RANDY WALKER, Individually and in his official
capacity; C. R. BYRD; BYRDS FOODS STORES, IN-
CORPORATED; LOWES FOOD STORES; ALEX LEE, IN-
CORPORATED; T. E. SAUNDERS, Individually and
in his official capacity; JOHN DOE; JOHN
GLENN; THE BURLINGTON POLICE DEPARTMENT; THE
CITY OF BURLINGTON,

                                           Defendants - Appellees.


                            No. 99-2039



CHARLES THOMAS CURRY,

                                            Plaintiff - Appellant,

          versus


LINDA FRANKLIN, Individually and in her offi-
cial capacity; 24-7 BAIL BONDING SERVICE, IN-
CORPORATED; BOBBY DAVIS, Individually and in
his official capacity; JOHN DOE, Individually
and in his/her/their official capacity(ies);
JOHN GLENN, Individually and in his official
capacity; THE BURLINGTON POLICE DEPARTMENT;
CITY OF BURLINGTON,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Dis-
trict Judge. (CA-97-927-1, CA-97-928-1)


Submitted:   November 4, 1999           Decided:   November 9, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Thomas Curry, Appellant Pro Se.      Alan William Duncan,
Richard Andrew Coughlin, SMITH, HELMS, MULLISS & MOORE, L.L.P.,
Greensboro, North Carolina; Reginald B. Gillespie, Jr., Keith David
Burns, Jonathan Chad Sauls, FAISON & GILLESPIE, Durham, North
Carolina; Christopher Thomas Watkins, Graham, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Charles Thomas Curry appeals the district court’s orders deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinions and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Curry v. Franklin, Nos. CA-97-927-1;

CA-97-928-1 (M.D.N.C. June 18 & June 23, 1999).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3